UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6422


EDUARDO LOPEZ-VARGAS,

                    Petitioner - Appellant,

             v.

B. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Donald C. Coggins, Jr., District Judge. (0:17-cv-03478-DCC)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eduardo Lopez-Vargas, Appellant Pro Se. Barbara Murcier Bowens, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eduardo Lopez-Vargas, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Lopez-Vargas v. Antonelli, No. 0:17-cv-03478-DCC

(D.S.C. Mar. 5, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2